Citation Nr: 1117365	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for cervical spine strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for mechanical low back strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee patellofemoral syndrome with knee strain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for right knee patellofemoral syndrome with knee strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiakyta Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 2000 to November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision rendered by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Cervical spine strain is manifested by forward flexion of the cervical spine limited to 40 degrees.  

2.  Mechanical low back strain is manifested by forward flexion of the lumbar spine limited to 80 degrees.  

3.  Left knee patellofemoral syndrome with knee strain is manifested by flexion limited to 130 degrees.  

4.  Right knee patellofemoral syndrome with knee strain is manifested by flexion limited to 130 degrees.  


CONCLUSIONS OF LAW

1.  Cervical spine strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237.   

2.  Mechanical low back strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237.   

3.  Left knee patellofemoral syndrome with knee strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260.   

4.  Right knee patellofemoral syndrome with knee strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in June 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  We note that, since the June 2008 VA examination, the appellant has expressed that his disabilities have worsened.  However, he has merely rendered a general statement and has not specifically described how his disabilities have worsened as to warrant a new examination.  As such, we find that another VA examination is not needed.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disabilities have not significantly changed and that uniform ratings are warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's cervical spine strain and mechanical low back strain are evaluated under the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The appellant's left and right knee patellofemoral syndrome with knee strain is rated under Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while DC 5260 addresses limitation of flexion of the knee.  

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides as follow: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II

Analysis

Cervical Spine Strain

The appellant has appealed the denial of a rating higher than 10 percent disabling for cervical spine strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Here, the appellant was examined by Dr. G in December 2006 for complaints of neck pain, stiffness and weakness from an injury that occurred in December 2002.  He denied numbness and tingling but reported that his symptoms interfered with his ability to perform daily activities.  He had a normal gait and in standing in a neutral position the cervical curves were well maintained.  Examination revealed the neck was symmetrical, and had normal contour and appearance with no atrophy or skin lesions.  Cervical range of motion was decreased and showed flexion 45/45/43 degrees, extension 37/37/38 degrees, right and left lateral flexion 38/37/38 degrees and 44/45/43 degrees, and right and left torsion 62/64/61 and 78/76/77 degrees.  Palpation revealed tenderness in the bilateral cervical paraspinal musculature with no evidence of muscle spasms in the trapezius musculature bilaterally.  Neurological examination revealed equal and active deep tendon reflexes in the upper extremities.   

The appellant related that he continued to experience neck pain in April 2008.  

In the June 2008 VA compensation and pension examination, the appellant described intermittent pain, aches, stiffness and tightness affecting the low posterior cervical spine region.  Flare ups were noted to occur weekly of mild to moderate severity.  During the flare ups, he has increased pain and decreased range of motion of the neck.  He had no time lost from work as a result of his disability and no periods of complete incapacity secondary to his neck disability.  He described his neck condition as gradually worsening.  

Examination revealed no spasms, atrophy, guarding or weakness but pain with motion and tenderness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, normal head position, symmetry in appearance and normal gait.  Sensory examination revealed normal findings for the upper extremities.  

Cervical spine range of motion revealed extension to 35 degrees with some tenderness at 30 degrees; flexion to 45 degrees with some tenderness at 40 degrees; left lateral bending to 45 degrees with some tenderness at 40 degrees; right lateral bending to 45 degrees with some tenderness at 40 degrees; left neck rotation to 80 degrees with some tenderness at 80 degrees; and right neck rotation to 80 degrees with some tenderness at 80 degrees.  There was mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express without resorting to mere speculation additional limitation due to repetitive use during a flare up.  X-rays revealed normal cervical spine.  The appellant was unemployed but not retired.  He was in between jobs.  His disability had no effect on his usual occupation but mild effects on some of his usual daily activities.  

In his February 2009 notice of disagreement, the appellant related that he was told that he would have pain for the rest of his life and that surgery could not be done.  He related that he still had pain and that such had worsened.  

Based on the evidence presented, the Board finds that a higher rating for cervical spine strain is not warranted.  In this regard, the Board finds that there is no basis for a higher rating based on forward flexion of the cervical spine.  At most, the evidence shows forward flexion of the cervical spine functionally limited to 40 degrees.  We acknowledge that it there was mild increase in pain with repetitive use.  However, neither the lay nor medical evidence (to include private and VA examinations) suggests the functional equivalent of forward flexion of the cervical spine functionally limited to 30 degrees.

Furthermore, when taking into account tenderness, the June 2008 examination revealed flexion to 40 degrees, extension to 30 degrees, bilateral lateral bending to 40 degrees and bilateral rotation to 80 degrees.  The appellant's ranges of motion added together are as follows: 40 (forward flexion) + 30 (extension) + 40 (left lateral bending) + 40 (right lateral bending) + 80 (right rotation) + 80 (left rotation) = a total of 310 degrees.  The combined range of motion totaling 310 degrees is well above 170 degrees which would support a 20 percent rating.  

We also note that while he reported complaints of pain, the June 2008 VA examination noted no interference with the appellant's gait.  Specifically, it was found that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  As such, a higher rating is not warranted on this basis.  

With regard to neurologic abnormalities, sensory examination for the upper extremities revealed normal findings.  Consequently, there is no basis for a separate neurological rating.

The Board notes that the appellant is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that he is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the appellant has reported neck pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  It is clear that the VA examiner considered Deluca factors.  However, neither the lay or medical evidence suggest the functional equivalent of limitation of flexion to 30 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent of combined range of motion of the cervical spine 170 degrees or less.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the appellant's cervical spine strain.  

The Board also notes that while it is shown that the appellant is unemployed, his unemployment has not been attributed to his service connected cervical spine disability.  Rather, it is shown that he is between jobs.  In fact, the examiner noted that his disability had no effect on his usual occupation.  Consequently, the Board finds there is no implicit claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has considered whether the appellant's service- connected cervical spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  The appellant has not reported any incapacitating episodes, and the VA examiner related that the appellant had no time lost from work as a result of his disability and no periods of complete incapacity secondary to his neck disability.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the appellant that the criteria for incapacitating episodes have been met, the Board finds that a rating under the Formula for Rating IVDS Based on Incapacitating Episodes would not allow for a rating higher than 10 percent.   

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for cervical spine strain is not warranted. 

Mechanical Low Back Strain

The appellant has appealed the denial of a rating higher than 10 percent disabling for mechanical low back strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, the appellant was examined by Dr. G in December 2006 for complaints of back pain, stiffness and weakness from an injury that occurred in December 2002.  He denied numbness and tingling but reported that his symptoms interfered with his ability to perform daily activities.  Examination revealed he had a normal gait and that in standing in a neutral position the lumbar curves were well maintained.  Examination revealed a decreased range of joint motions including flexion 80/86/80 degrees, extension 29/29/27 degrees, and right and left lateral flexion 31/31/32 degrees and 21/19/18 degrees.  Palpation revealed tenderness in the bilateral lumbar paraspinal musculature with no muscle spasms.  Neurological examination revealed equal and active deep tendon reflexes in the lower extremities.   

The appellant related that he continued to experience back pain in April 2008.  

In the June 2008 VA compensation and pension examination, the appellant described constant pain to the low back including the midline lumbar region as well as the paralumbar musculature.  He described constant tightness and aches with intermittent sharp pains and spasms affecting the paralumbar musculature.  He denied radiculopathy type symptoms as affecting the lower extremities.  

He had no time lost from work as a result of his disability and no periods of incapacity secondary to his back disability.  He also did not report any specific functional limitations of standing or walking as a result of his back disability.  There was no weakness, numbness, and/or bowel or bladder complaints relative to the back.  The appellant described his back condition had been worsening over the last year or two.  Pain, stiffness, spasms and decreased motion were reported.  

There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture, normal head position, symmetry in appearance and normal gait.  There was no lumbar lordosis, scoliosis, lumbar flattening and/or reverse lordosis.  Sensory examination revealed normal findings for the lower extremities.  

Lumbar spine range of motion revealed extension to 30 degrees with some tenderness at 15 degrees; forward flexion to 90 degrees with some tenderness at 80 degrees; bilateral lateral bending to 30 degrees with some tenderness at 25 degrees; and bilateral rotation to 30 degrees with some tenderness at 30 degrees.  There was mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express without resorting to mere speculation additional limitation due to repetitive use during a flare up.  It was noted that although range of motion was reduced such did not represent "normal" for the appellant due to other factors not related to the disability being examined.  Lasegue test was not positive.  Normal lumbar spine was shown on x-ray.  

It was noted that the appellant was unemployed but not retired.  He was in between jobs.  His disability was noted to have significant effects on his usual occupation.  It was noted that he was assigned different duties, and that he had problems lifting and carrying and pain.  There were some mild effects on his usual daily activities.  

In his February 2009 notice of disagreement, the appellant related that he was told that he would have pain for the rest of his life and that surgery could not be done.  He related that he still had pain and that such had worsened.  

Based on the evidence presented, the Board finds that a higher rating for mechanical low back strain is not warranted.  In this regard, the Board finds that there is no basis for a higher rating based on forward flexion of the thoracolumbar spine.  At most, the evidence shows forward flexion of the lumbar spine limited to 80 degrees.  We acknowledge that it there was mild increase in pain with repetitive use.  However, there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  
Despite the complaints of pain and reported tenderness, neither the lay nor medical evidence (to include private and VA examinations) suggests the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

Furthermore, when taking into account pain and tenderness, the June 2008 examination revealed flexion to 80 degrees, extension to 25 degrees, bilateral lateral bending to 25 degrees and bilateral rotation to 30 degrees.  The appellant's ranges of motion added together are as follows: 80 (forward flexion) + 15 (extension) + 25 (left lateral bending) + 25 (right lateral bending) + 30 (right rotation) + 30 (left rotation) = a total of 205 degrees.  The combined range of motion totaling 205 degrees is well above 120 degrees which would support a 20 percent rating.  

We also note that while he reported complaints of pain, the June 2008 VA examination noted no interference with the appellant's gait.  Specifically, it was found that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  As such, a higher rating is not warranted on this basis.  

With regard to neurologic abnormalities, we note that the appellant denied radiculopathy type symptoms as affecting the lower extremities.  Examination revealed there was no weakness, numbness, and/or bowel or bladder complaints relative to the back.  We also note that sensory examination revealed normal findings.  Consequently, there is no basis for a separate neurological rating.

The Board notes that the appellant is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that the appellant is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the appellant has reported low back pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the appellant's mechanical low back strain.  

The Board also notes that it is shown that the appellant is unemployed.  However, his unemployment has not been attributed to his service connected mechanical low back disability.  Rather, it is shown that he is between jobs.  We acknowledge that when he was employed he was assigned different duties, and that he had problems lifting and carrying and pain because of his low back.  However, there is no indication in the record that he is unemployable as a result of this disability.  Consequently, the Board finds there is no implicit claim for TDIU.  See Rice, 22 Vet. App. 453.

The Board has considered whether the appellant's service- connected mechanical low back disability would warrant a higher rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  The appellant has not reported any incapacitating episodes, and the VA examiner related that the appellant had no time lost from work as a result of his disability and no periods of complete incapacity secondary to his low back disability.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the appellant that the criteria for incapacitating episodes have been met, the Board finds that a rating under the Formula for Rating IVDS Based on Incapacitating Episodes would not allow for a rating higher than 10 percent.   

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for mechanical low back strain is not warranted. 

Knees

The appellant has appealed the denial of a rating higher than 10 percent disabling for left and right knee patellofemoral syndrome with knee strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees. To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra.  

Here, the appellant was examined by Dr. G in December 2006 for complaints of knee pain, stiffness and weakness from an injury that occurred in December 2002.  Significant behavior was observed of rising slowly from a seated position, walking slowly and rubbing the front of the both knees.  Examination of the lower extremities revealed a grossly full range of joint motions in the bilateral knees.  There was no malalignment, atrophy, effusion and/or instability to stress.  However, there was bilaterally positive grind test with patellar crepitus, tenderness to palpation in the bilateral medial joint lines and negative McMurray and Apley testing.  

The appellant related that he continued to experience knee pain in April 2008.  

In the June 2008 VA compensation and pension examination, the appellant reported that his bilateral patellofemoral syndrome had worsened over the last two to three years.  He described persistent pain and stiffness in his knees but no instability, locking, or giving way.  His knee disability flared up on weekly basis of moderate severity.  He did not describe specific functional limitations of standing or walking as a result of his disability.  However, he related that he avoided high impact activities such as running, jogging or jumping.  He denied any time lost from work as a result of his disability in the past year.  Tenderness was noted.  

Examination revealed he had a normal gait and there was no evidence of abnormal weight bearing.  Both knees revealed flexion to 130 degrees and extension to 0 degrees.  There was mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance or additional loss in range of motion with repetitive use.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare up.  Examination revealed normal findings for effusion, swelling, erythema, warmth, crepitus, snapping/popping, and laxity of ACL, LCL and MCL.  McMurray testing was also normal.  There was left and right knee grinding, and tenderness to palpation.  X-rays revealed normal bilateral knees.  Decreased mobility, pain and problems with lifting and carrying were noted.  Significant effects on general occupation was also noted.  

In his February 2009 notice of disagreement, the appellant related that he was told that he would have pain for the rest of his life and that surgery could not be done.  He related that he still had pain and that such had worsened.  

Based on the evidence presented, the Board finds that the lay and medical findings (to include private and VA examinations) show that the appellant's left and right knee disability is no more than 10 percent disabling.  In this regard, at most, the evidence shows flexion of the left and right knee limited to 130 degrees.  Although the evidence shows that the appellant has complained of stiffness and pain, there is no lay or medical evidence that any Deluca factor effectively limits flexion to 30 degrees.  

We acknowledge that there was mild increase in pain with repetitive use in the June 2008 examination.  However, there was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  In sum, a rating higher than 10 percent disabling under DC 5260 is not warranted for either knee as it has not been shown that flexion is functionally limited to 30 degrees.  DeLuca, 8 Vet.  App. 202.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, a separate evaluation for limitation of extension is not warranted as there is no lay or medical evidence of limitation of extension.  A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees.  There is no showing of such in the record.  In fact, full extension was shown in the June 2008 VA examination.  Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256), recurrent subluxation or lateral instability (DC 5257), dislocated or removed  cartilage (5258 and 5259), and/ or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable. 

The Board notes that the appellant is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that the appellant is competent to report knee pain and find that he has been credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Although the appellant has reported knee pain, we note that such is considered in the current evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the appellant's disability.  

The Board also notes that while it is shown that the appellant is unemployed, his unemployment has not been attributed to his service connected left and right knee disabilities.  Rather, it is shown that he is between jobs.  There is no indication in the record that he is unemployable as a result of his bilateral knee disability.  Consequently, the Board finds there is no implicit claim for TDIU.  See Rice, 22 Vet. App. 453.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for left and right knee patellofemoral syndrome with knee strain is not warranted. 

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for cervical spine strain is denied. 

A rating higher than 10 percent disabling for mechanical low back strain is denied.  

A rating higher than 10 percent disabling for left knee patellofemoral syndrome with knee strain is denied.  

A rating higher than 10 percent disabling for right knee patellofemoral syndrome with knee strain is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


